     

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF CALIFORNI”

 
 
  

   
   

` cLEHm.t\s'n<*v ~~”
§§urn£a~usrm§i%?t:g;§;w
_ nepdr¢

       

UNITED STATES OF AMERICA, CASE NO. lGCR2557~BEN

Plaintiff,
VS- JUDGMENT OF DISMISSAL
DONNELL THOMAS (l),

Defendant.

 

 

 

IT APPEARING that the defendant is now entitled to be discharged
for the reason that:

an indictment has been filed in another case against the defendant and
the Court has granted the motion of the Government for dismissal of
this case, without prejudice; or

the Court has dismissed the case for unnecessary delay; or

X the Court has granted the motion of the Government for dismissal,
without prejudice; or

the Court has granted the motion of the defendant for a judgment of
acquittal; or

a jury has been Waived, and the Court has found the defendant not
guilty; or

the jury has returned its verdict, finding the defendant not guilty;
X of the offense(s) as charged in the Indictment:

TITLE 18 U.S.C. §922(§)(1), 924(a)(2), 924(d)(l).

 

IT IS THEREFORE ADJUDGED that the def nt is hereby discharged.

DATED= ocToBER 10, 2018 w
///Hon¢/§o§§;;§< Benitez//

U.S. District Judge

 

